DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 9-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yakubovich et al., US 2014/0079314 A1 (hereinafter referred to as Yakubovich) in view of Zhang et al. "Bag of Freebies for Training Object Detection Neural Networks" (hereinafter referred to as Zhang).
Regarding claim 1, Yakubovich discloses an image recognition method (see para. 0203, “defining of an object recognition (i.e., computer vision) solution”), comprising: 
obtaining at least one original sample image of an object in a field (see para. 0141, “a seed image is provided by a computer-aided-design (CAD) model (i.e., a CAD file) of a target object to be identified”) and an object range information (see para 0143, “images are generated from a predefined model”, para. 0154-0157, ground truth data includes “bounding box” and “depth and/or location information”) of the object in the original sample image (see para. 0141,”seed image”); 
(see para. 0144, “configurable parameters”) to generate a plurality of simulated sample images of the object (see para. 0142, “to render new images of the target object by applying various specified rendering configurations”)  
automatically marking (see para. 0143, “ground truth labels may also be assigned automatically to these computer generated samples”), the object range information (see para 0143, “ground truth labels may also be assigned automatically to these computer generated samples”, para. 0154-0157, ground truth data includes “bounding box” and “depth and/or location information”) of the object in each of the simulated sample images (see para. 0143, “computer renderings simulate the object realistically enough for the purposes of the object detection solution training”); 
performing a machine learning procedure (see Fig. 2 and para. 0063, Automated Classifier Training Using User Input, para. 0121, “Learning-based approaches attempt to build a classifier”, para. 0179, “training object detection classifiers using a statistical learning approach from a set of training images”), according to the original sample image, the simulated sample images, the object range information and the object type information (see Fig. 2, step 212 “create sample images”, para. 0077, “generate (i.e., synthesize) new samples images” and as explained in para. 0143, “ground truth labels may also be assigned automatically to these computer generated samples”) to train (see para. 0095-0096, “process of using data (i.e., training samples) to define a new classifier is referred to as training the classifier”) an object recognition model (see para. 0013, “computer renderings simulate the object realistically enough for the purposes of the object detection algorithms training”, para. 0064, “desired vision task” can be “detection”); and 
(see Fig. 2, step 218) on an input image (see Fig. 2, “ evaluate the selected solution candidate using the evaluation set”, para. 0005, “images used for training and evaluation of the vision solution should represent possible appearances of the object in a real environment”), according to the object recognition model (see para. 0064, “desired vision task” can be “detection”) to identify whether the input image has the object and the object range information and the object type information of the object in the input image (see para. 0058, “identify a predefined target object within an image, or to determine a target object's pose and/or orientation, and/or its relative position”, para. 0064, “vision task is to identify a box”).

Yakubovich does not explicitly disclose an object type information of the object in the original sample image and automatically marking the object type information of the object in each of the simulated sample images.
However, Zhang discloses an object type information of the object in the original sample image (Zhang, see Sec. 3 pages 2-3, “a visual coherent image mixup method for object detection”, in Fig. 3, the original images has the bounding box as well as the type information) and automatically marking (Zhang, see Fig. 3, “object labels are merged as a new array) the object type information of the object in each of the simulated sample images (Zhang, see Fig. 3, the simulated mixed up image has the bounding box and objects type information as well).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the object type information of the object in the original sample image and automatically marking the object type information of the object in each of the simulated sample images of Zhang on the (Zhang, see Sec 3.1, page 4).

Regarding claim 2, the combination of Yakubovich in view of Zhang discloses the image recognition method according to claim 1(Yakubovich, see para. 0203, “defining of an object recognition (i.e., computer vision) solution”), wherein the at least one physical parameter (Yakubovich, see para. 0144, “configurable parameters”) is an image capture parameter, an object parameter or an ambient parameter (Yakubovich, see para. 0145-0153, “camera position and orientation”, “object position and orientation”, or “lighting environments”).

Regarding claim 3, the combination of Yakubovich in view of Zhang discloses the image the image recognition method according to claim 2 (Yakubovich, see para. 0203, “defining of an object recognition (i.e., computer vision) solution”), wherein the image capture parameter (Yakubovich, see para. 0144, “configurable parameters”, see para. 0145-0153, “camera position and orientation”) is a relative position between an image capture device and the object, a relative distance between the image capture device and the object, a lens distortion of the image capture device, a contrast of the image capture device, or a volume of exposure of the image capture device (Yakubovich, see para. 0172, one of “parameters of the sample configuration” can be “location of different objects in the scene” and “camera distance”).
Regarding  claim 4, the combination of Yakubovich in view of Zhang discloses the image recognition method according to claim 2 (Yakubovich, see para. 0203, “defining of an object recognition (i.e., computer vision) solution”), wherein the object parameter (Yakubovich, see para. 0144, “configurable parameters”, see para. 0145-0153, “object position and orientation”) (Yakubovich, see para. 0144, “object position” and “rotation”), .
Regarding claim 5, the combination of Yakubovich in view of Zhang discloses the image recognition method according to claim 2 (Yakubovich, see para. 0203, “defining of an object recognition (i.e., computer vision) solution”), wherein the ambient parameter (Yakubovich, see para. 0144, “configurable parameters”, see para. 0145-0153, “lighting environment”) is a background color, a scene, an ambient brightness, or a light source position (Yakubovich, see para. 0172, one of “parameters of the sample configuration” can be “locations of the light source”).
Regarding claim 9, Yakubovich discloses a training system for an object recognition model (see Fig. 1 and para. 0026, “general block diagram of an object processing device and system for utilizing the present invention”), comprising: 
a storage device (see Fig. 1, RAM 104, RAM is equivalent to the corresponding structure found in the specification, see para. 0030, for the claim 112f limitation: storage device),  configured to store (see para. 0184, “digital image of the object(s) can then be stored in the receive buffer or the send buffer of the RAM 104”) at least one original sample image (see para. 01402, “initial images (i.e. seed images)”) of an object shot by an image capture device in a field (see para. 0050, “capture mechanism(s) 112 can be a camera, for example, and generates a digital image by photographing one or more objects”) and an object range information (see para. 0143, “the images are generated from a predefined model”) of the object in the original sample image (see para. 01402, “initial images (i.e. seed images)”); 
(see Fig. 1, object processing device 100 comprises a processor 106, para. 0051, “processor 106 can implement the methodological acts of the methods 200, 300, 400 and 500”), comprising: 
a parameter adjusting unit (see Fig. 1, processor 106, processor comprises circuitry which is equivalent to the corresponding structure found in the specification, see para. 0035, for the claim 112f limitation: parameter adjusting unit) configured to adjust at least one physical parameter (see para. 0144, “configurable parameters”) to generate a plurality of simulated sample images of the object (see para. 0142, “to render new images of the target object by applying various specified rendering configurations”)  ; and 
a marking unit (see Fig. 1, processor 106, processor comprises circuitry which is equivalent to the corresponding structure found in the specification, see para. 0035, for the claim 112f limitation: marking unit) configured to automatically mark (see para. 0143, “ground truth labels may also be assigned automatically to these computer generated samples”), the object range information (see para 0143, “ground truth labels may also be assigned automatically to these computer generated samples”, para. 0154-0157, ground truth data includes “bounding box” and “depth and/or location information”) of the object in each of the simulated sample images (see para. 0143, “computer renderings simulate the object realistically enough for the purposes of the object detection solution training”); and 
a machine learning device (see Fig. 1, object processing device 100 comprises a processor 106, para. 0051, “processor 106 can implement the methodological acts of the methods 200, 300, 400 and 500”, processor comprises circuitry which is equivalent to the corresponding structure found in the specification, see para. 0030, for the claim 112f limitation: machine learning device) configured to perform a machine learning procedure (see Fig. 2 and para. 0063, Automated Classifier Training Using User Input, para. 0121, “Learning-based approaches attempt to build a classifier”, para. 0179, “training object detection classifiers using a statistical learning approach from a set of training images”), according to the original sample image, the simulated sample images, the object range information and the object type information (see Fig. 2, step 212 “create sample images”, para. 0077, “generate (i.e., synthesize) new samples images” and as explained in para. 0143, “ground truth labels may also be assigned automatically to these computer generated samples”) to train (see para. 0095-0096, “process of using data (i.e., training samples) to define a new classifier is referred to as training the classifier”) an object recognition model (see para. 0013, “computer renderings simulate the object realistically enough for the purposes of the object detection algorithms training”, para. 0064, “desired vision task” can be “detection”), wherein an image recognition procedure (see Fig. 2, step 218) is performed on an input image (see Fig. 2, “ evaluate the selected solution candidate using the evaluation set”, para. 0005, “images used for training and evaluation of the vision solution should represent possible appearances of the object in a real environment”) according to the object recognition model to identify whether the input image has the object and the object range information and the object type information of the object in the input image (see para. 0058, “identify a predefined target object within an image, or to determine a target object's pose and/or orientation, and/or its relative position”, para. 0064, “vision task is to identify a box”).
 of the object in the original sample image and automatically mark the object type information of the object in each of the simulated sample images.
However, Zhang discloses an object type information of the object in the original sample image (Zhang, see Sec. 3 pages 2-3, “a visual coherent image mixup method for object detection”, in Fig. 3, the original images has the bounding box as well as the type information) and automatically mark (Zhang, see Fig. 3, “object labels are merged as a new array) the object type information of the object in each of the simulated sample images (Zhang, see Fig. 3, the simulated mixed up image has the bounding box and objects type information as well).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the object type information of the object in the original sample image and automatically mark the object type information of the object in each of the simulated sample images of Zhang on the training system of Yakubovich, because it is predictable that doing so would make the models more robust (Zhang, see Sec 3.1, page 4).

Regarding claim 10, the combination of Yakubovich in view of Zhang discloses the training system according to claim 9 (see Fig. 1 and para. 0026, “general block diagram of an object processing device and system for utilizing the present invention”), wherein the at least one physical parameter (Yakubovich, see para. 0144, “configurable parameters”) is an image capture parameter, an object parameter or an ambient parameter (Yakubovich, see para. 0145-0153, “camera position and orientation”, “object position and orientation”, or “lighting environments”).

claim 11, the combination of Yakubovich in view of Zhang discloses the training system according to claim 10 (see Fig. 1 and para. 0026, “general block diagram of an object processing device and system for utilizing the present invention”), wherein the image capture parameter (Yakubovich, see para. 0144, “configurable parameters”, see para. 0145-0153, “camera position and orientation”) is a relative position between an image capture device and the object, a relative distance between the image capture device and the object, a lens distortion of the image capture device, a contrast of the image capture device, or a volume of exposure of the image capture device (Yakubovich, see para. 0172, one of “parameters of the sample configuration” can be “location of different objects in the scene” and “camera distance”).
Regarding  claim 12, the combination of Yakubovich in view of Zhang discloses the training system according to claim 10 (see Fig. 1 and para. 0026, “general block diagram of an object processing device and system for utilizing the present invention”), wherein the object parameter (Yakubovich, see para. 0144, “configurable parameters”, see para. 0145-0153, “object position and orientation”) is an object rotation angle, an object displacement, an object covering ratio, or an object shade (Yakubovich, see para. 0144, “object position” and “rotation”).

Regarding claim 13, the combination of Yakubovich in view of Zhang discloses the training system according to claim 10 (see Fig. 1 and para. 0026, “general block diagram of an object processing device and system for utilizing the present invention”), wherein the ambient parameter (Yakubovich, see para. 0144, “configurable parameters”, see para. 0145-0153, “lighting environment”) is a background color, a scene, an ambient brightness, or a light source position (Yakubovich, see para. 0172, one of “parameters of the sample configuration” can be “locations of the light source”).
claim 16, Yakubovich disclose a training method for an object recognition model (see Fig. 2, para. 0063, “it shows general data processing modules (or steps) of a system (or method) 200 in accord with the "Automated Classifier Training Using User Input"”), comprising: 
obtaining at least one original sample image of an object in a field (see para. 0141, “a seed image is provided by a computer-aided-design (CAD) model (i.e., a CAD file) of a target object to be identified”) and an object range information (see para 0143, “images are generated from a predefined model”, para. 0154-0157, ground truth data includes “bounding box” and “depth and/or location information”) of the object in the original sample image (see para. 0141,”seed image”); 
adjusting at least one physical parameter (see para. 0144, “configurable parameters”) to generate a plurality of simulated sample images of the object (see para. 0142, “to render new images of the target object by applying various specified rendering configurations”); 
automatically marking (see para. 0143, “ground truth labels may also be assigned automatically to these computer generated samples”) the object range information (see para 0143, “ground truth labels may also be assigned automatically to these computer generated samples”, para. 0154-0157, ground truth data includes “bounding box” and “depth and/or location information”) of the object in each of the simulated sample images (see para. 0143, “computer renderings simulate the object realistically enough for the purposes of the object detection solution training”);
performing a machine learning procedure (see Fig. 2 and para. 0063, Automated Classifier Training Using User Input, para. 0121, “Learning-based approaches attempt to build a classifier”, para. 0179, “training object detection classifiers using a statistical learning approach from a set of training images”), according to the original sample image, the simulated sample images, the object range information and the object type information (see Fig. 2, step 212 “create sample images”, para. 0077, “generate (i.e., synthesize) new samples images” and as explained in para. 0143, “ground truth labels may also be assigned automatically to these computer generated samples”) to train (see para. 0095-0096, “process of using data (i.e., training samples) to define a new classifier is referred to as training the classifier”) an object recognition model (see para. 0013, “computer renderings simulate the object realistically enough for the purposes of the object detection algorithms training”, para. 0064, “desired vision task” can be “detection”), wherein an image recognition procedure is performed (see Fig. 2, step 218) on an input image (see Fig. 2, “ evaluate the selected solution candidate using the evaluation set”, para. 0005, “images used for training and evaluation of the vision solution should represent possible appearances of the object in a real environment”) according to the object recognition model (see para. 0064, “desired vision task” can be “detection”) to identify whether the input image has the object and the object range information and the object type information of the object in the input image (see para. 0058, “identify a predefined target object within an image, or to determine a target object's pose and/or orientation, and/or its relative position”, para. 0064, “vision task is to identify a box”).

Yakubovich does not explicitly disclose an object type information of the object in the original sample image and automatically marking the object type information of the object in each of the simulated sample images.
However, Zhang discloses an object type information of the object in the original sample image (Zhang, see Sec. 3 pages 2-3, “a visual coherent image mixup method for object detection”, in Fig. 3, the original images has the bounding box as well as the type information) and automatically marking (Zhang, see Fig. 3, “object labels are merged as a new array) the object type information of the object in each of the simulated sample images (Zhang, see Fig. 3, the simulated mixed up image has the bounding box and objects type information as well).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the object type information of the object in the original sample image and automatically marking the object type information of the object in each of the simulated sample images of Zhang on the training method of Yakubovich, because it is predictable that doing so would make the models more robust (Zhang, see Sec 3.1, page 4).

Regarding claim 17, the combination of Yakubovich in view of Zhang discloses the training method according to claim 16 (Yakubovich, see Fig. 2, para. 0063, “it shows general data processing modules (or steps) of a system (or method) 200 in accord with the "Automated Classifier Training Using User Input"”), wherein the at least one physical parameter (Yakubovich, see para. 0144, “configurable parameters”) is an image capture parameter, an object parameter or an ambient parameter (Yakubovich, see para. 0145-0153, “camera position and orientation”, “object position and orientation”, or “lighting environments”).

Regarding claim 18, the combination of Yakubovich in view of Zhang discloses the training method according to claim 17 (Yakubovich, see Fig. 2, para. 0063, “it shows general data processing modules (or steps) of a system (or method) 200 in accord with the "Automated Classifier Training Using User Input"”), wherein the image capture parameter (Yakubovich, see para. 0144, “configurable parameters”, see para. 0145-0153, “camera position and orientation”) is a relative position between an image capture device and the object, a relative distance between the image capture device and the object, a lens distortion of the image capture device, a contrast of the image capture device, or a volume of exposure of the image capture device (Yakubovich, see para. 0172, one of “parameters of the sample configuration” can be “location of different objects in the scene” and “camera distance”).

Regarding  claim 19, the combination of Yakubovich in view of Zhang discloses the training method according to claim 17 (Yakubovich, see Fig. 2, para. 0063, “it shows general data processing modules (or steps) of a system (or method) 200 in accord with the "Automated Classifier Training Using User Input"”), wherein the object parameter (Yakubovich, see para. 0144, “configurable parameters”, see para. 0145-0153, “object position and orientation”) is an object rotation angle, an object displacement, an object covering ratio, or an object shade (Yakubovich, see para. 0144, “object position” and “rotation”).

Regarding claim 20, the combination of Yakubovich in view of Zhang discloses the training method according to claim 17 (Yakubovich, see Fig. 2, para. 0063, “it shows general data processing modules (or steps) of a system (or method) 200 in accord with the "Automated Classifier Training Using User Input"”), wherein the ambient parameter (Yakubovich, see para. 0144, “configurable parameters”, see para. 0145-0153, “lighting environment”) is a background color, a scene, an ambient brightness, or a light source position (Yakubovich, see para. 0172, one of “parameters of the sample configuration” can be “locations of the light source”).

Claims 6-8, 14-15, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yakubovich, US 2014/0079314 A1 in view of Zhang, "Bag of Freebies for Training Object Detection Neural Networks" and in further view of Barth et al., "Data synthesis methods for semantic segmentation in agriculture: A Capsicum annuum dataset" (hereinafter referred as Barth).

Regarding claim 6, the combination of Yakubovich in view of Zhang discloses the image recognition method according to claim 1 (Yakubovich, see para. 0203, “defining of an object recognition (i.e., computer vision) solution”), wherein the at least one physical parameter (Yakubovich, see para. 0144, “configurable parameters”) comprises an image capture parameter and an object parameter (Yakubovich, see para. 0145-0153, “camera position and orientation” and “object position and orientation”).
The combination of Yakubovich in view of Zhang does not explicitly disclose that an adjustment of the object parameter has priority over an adjustment of the image capture parameter.
	However, Barth discloses that an adjustment of the object parameter has priority over an adjustment of the image capture parameter (Barth, see Fig. 1, synthetic color images are obtained, “structural plant modelling” is done first which uses the “geometrical plant parameter”, see Sec 2.2, “structural plant models focus solely on the physical appearance”, and then later on “scene modelling” is done which uses the “camera properties”, see Sec. 2.5, “simulated camera and illumination were added with similar optical properties”).
It would have been obvious to one of ordinary skill in the art at the time of filing to have the adjustment of the object parameter has priority over the adjustment of the image capture parameter of Barth on the method of Yakubovich, because a person of ordinary skill has good  Also, by having the adjustment parameter priority over an adjustment of the image capture parameter, synthetic images can be generated highly similar to the empirical images or sample images (see Barth, sec. 1.1, page 1).
	
Regarding claim 7, the combination of Yakubovich in view of Zhang discloses the image recognition method according to claim 1 (Yakubovich, see para. 0203, “defining of an object recognition (i.e., computer vision) solution”), wherein the at least one physical parameter (Yakubovich, see para. 0144, “configurable parameters”) comprises an ambient parameter and an object parameter (Yakubovich, see para. 0145-0153, “lighting environments” and “object position and orientation”).
The combination of Yakubovich in view of Zhang does not explicitly disclose that an adjustment of the object parameter has priority over an adjustment of the ambient parameter.
	However, Barth discloses that an adjustment of the object parameter has priority over an adjustment of the ambient parameter (Barth, see Fig. 1, synthetic color images are obtained, “structural plant modelling” is done first which uses the “geometrical plant parameter”, see Sec 2.2, “structural plant models focus solely on the physical appearance”, and then later on “texture plant model” is done which uses the “color images”, see Sec. 2.4, “To add a background, a partial cloudy sky was generated. The sun was modelled as a light emitting sphere and was placed in the background with a lens flare effect.”).
 a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. In practicality there are only a finite number of ways prioritization between the adjustments. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. Also, by having the adjustment parameter priority over an adjustment of the ambient parameter, synthetic images can be generated highly similar to the empirical images or sample images (see Barth, sec. 1.1, page 1).

Regarding claim 8, the combination of Yakubovich in view of Zhang discloses the image recognition method according to claim 1 (Yakubovich, see para. 0203, “defining of an object recognition (i.e., computer vision) solution”), wherein an amount of the at least one original sample image is greater than or equivalent to 2 (Yakubovich, see Abstract, a number of processed samples are generated from one or a few seed images).

The combination of Yakubovich in view of Zhang does not explicitly disclose that the original sample images are shot from a plurality of different shooting angles.
However, Barth discloses that the original sample images are shot from a plurality of different shooting angles (Barth, see Sec. 2.1, empirical datasets, “images were captured from −45, 0 and 45 degree orientations with the horizontal plane”).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the shooting from a plurality of different shooting angles of Barth on the sample images of (Barth, see Sec. 2.2).

Regarding claim 14, the combination of Yakubovich in view of Zhang discloses the training system according to claim 9 (see Fig. 1 and para. 0026, “general block diagram of an object processing device and system for utilizing the present invention”), wherein the at least one physical parameter (Yakubovich, see para. 0144, “configurable parameters”) comprises an image capture parameter and an object parameter (Yakubovich, see para. 0145-0153, “camera position and orientation” and “object position and orientation”).
The combination of Yakubovich in view of Zhang does not explicitly disclose that an adjustment of the object parameter has priority over an adjustment of the image capture parameter.
	However, Barth discloses that an adjustment of the object parameter has priority over an adjustment of the image capture parameter (Barth, see Fig. 1, synthetic color images are obtained, “structural plant modelling” is done first which uses the “geometrical plant parameter”, see Sec 2.2, “structural plant models focus solely on the physical appearance”, and then later on “scene modelling” is done which uses the “camera properties”, see Sec. 2.5, “simulated camera and illumination were added with similar optical properties”).
It would have been obvious to one of ordinary skill in the art at the time of filing to have the adjustment of the object parameter has priority over the adjustment of the image capture parameter of Barth on the method of Yakubovich, because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. In practicality there are only a finite number of ways prioritization between the adjustments. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and  Also, by having the adjustment parameter priority over an adjustment of the image capture parameter, synthetic images can be generated highly similar to the empirical images or sample images (see Barth, sec. 1.1, page 1).

Regarding claim 15, the combination of Yakubovich in view of Zhang discloses the training system according to claim 9 (see Fig. 1 and para. 0026, “general block diagram of an object processing device and system for utilizing the present invention”), wherein the at least one physical parameter (Yakubovich, see para. 0144, “configurable parameters”) comprises an ambient parameter and an object parameter (Yakubovich, see para. 0145-0153, “lighting environments” and “object position and orientation”).

The combination of Yakubovich in view of Zhang does not explicitly disclose that an adjustment of the object parameter has priority over an adjustment of the ambient parameter.
	However, Barth discloses that an adjustment of the object parameter has priority over an adjustment of the ambient parameter (Barth, see Fig. 1, synthetic color images are obtained, “structural plant modelling” is done first which uses the “geometrical plant parameter”, see Sec 2.2, “structural plant models focus solely on the physical appearance”, and then later on “texture plant model” is done which uses the “color images”, see Sec. 2.4, “To add a background, a partial cloudy sky was generated. The sun was modelled as a light emitting sphere and was placed in the background with a lens flare effect.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to have the adjustment of the object parameter has priority over the adjustment of the ambient parameter of Barth on the method of Yakubovich, because a person of ordinary skill has good reason to (see Barth, sec. 1.1, page 1).

Regarding claim 21, the combination of Yakubovich in view of Zhang discloses the training method according to claim 16 (Yakubovich, see Fig. 2, para. 0063, “it shows general data processing modules (or steps) of a system (or method) 200 in accord with the "Automated Classifier Training Using User Input"”), wherein the at least one physical parameter (Yakubovich, see para. 0144, “configurable parameters”) comprises an image capture parameter and an object parameter (Yakubovich, see para. 0145-0153, “camera position and orientation” and “object position and orientation”).
The combination of Yakubovich in view of Zhang does not explicitly disclose that an adjustment of the object parameter has priority over an adjustment of the image capture parameter.
	However, Barth discloses that an adjustment of the object parameter has priority over an adjustment of the image capture parameter (Barth, see Fig. 1, synthetic color images are obtained, “structural plant modelling” is done first which uses the “geometrical plant parameter”, see Sec 2.2, “structural plant models focus solely on the physical appearance”, and then later on “scene modelling” is done which uses the “camera properties”, see Sec. 2.5, “simulated camera and illumination were added with similar optical properties”).
 a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. In practicality there are only a finite number of ways prioritization between the adjustments. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. Also, by having the adjustment parameter priority over an adjustment of the image capture parameter, synthetic images can be generated highly similar to the empirical images or sample images (see Barth, sec. 1.1, page 1).

Regarding claim 22, the combination of Yakubovich in view of Zhang discloses the training method according to claim 16 (Yakubovich, see Fig. 2, para. 0063, “it shows general data processing modules (or steps) of a system (or method) 200 in accord with the "Automated Classifier Training Using User Input"”), wherein the at least one physical parameter (Yakubovich, see para. 0144, “configurable parameters”) comprises an ambient parameter and an object parameter (Yakubovich, see para. 0145-0153, “lighting environments” and “object position and orientation”).
The combination of Yakubovich in view of Zhang does not explicitly disclose that an adjustment of the object parameter has priority over an adjustment of the ambient parameter.
	However, Barth discloses that an adjustment of the object parameter has priority over an adjustment of the ambient parameter (Barth, see Fig. 1, synthetic color images are obtained, “structural plant modelling” is done first which uses the “geometrical plant parameter”, see Sec 2.2, “structural plant models focus solely on the physical appearance”, and then later on “texture plant model” is done which uses the “color images”, see Sec. 2.4, “To add a background, a partial cloudy sky was generated. The sun was modelled as a light emitting sphere and was placed in the background with a lens flare effect.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to have the adjustment of the object parameter has priority over the adjustment of the ambient parameter of Barth on the method of Yakubovich, because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. In practicality there are only a finite number of ways prioritization between the adjustments. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. Also, by having the adjustment parameter priority over an adjustment of the ambient parameter, synthetic images can be generated highly similar to the empirical images or sample images (see Barth, sec. 1.1, page 1).

Regarding claim 23, the combination of Yakubovich in view of Zhang discloses the training method according to claim 16 (Yakubovich, see Fig. 2, para. 0063, “it shows general data processing modules (or steps) of a system (or method) 200 in accord with the "Automated Classifier Training Using User Input"”), wherein an amount of the at least one original sample image is greater than or equivalent to 2 (Yakubovich, see Abstract, a number of processed samples are generated from one or a few seed images).

The combination of Yakubovich in view of Zhang does not explicitly disclose that the original sample images are shot from a plurality of different shooting angles.
(Barth, see Sec. 2.1, empirical datasets, “images were captured from −45, 0 and 45 degree orientations with the horizontal plane”).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the shooting from a plurality of different shooting angles of Barth on the sample images of Yakubovich, because it is predictable that doing so variability could be expressed (Barth, see Sec. 2.2).
Double Patenting
Applicant is advised that should claims 1-8 be found allowable, claims 16-23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE G ALFONSO/Examiner, Art Unit 2663                                                                                                                                                                                                        
/ANDREW M MOYER/Primary Examiner, Art Unit 2663